DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 20140239030).
Regarding claim 42, Roth teaches a system (fig. 8, system 10) configured to receive body armor, the system comprising: 
an inner shirt (fig. 8, para. [0041], the harness 12 is under the jacket of the system 10);
a first pocket (fig. 8, front pack 120) connected to and integral with the inner shirt (as the front pack 120 connects directly and becomes a unit with the harness 12 when at least one connector of the front pack 120 connects to at least one connector of the harness 12), the first pocket adapted to receive a first ballistic panel;
a second pocket (fig. 8, rear backpack 90), the second pocket adapted to receive a second ballistic panel;
at least one connector (fig. 8, strap 124) coupled to the first pocket;
a strap (fig. 8, strap 52) having a first end connected directly to the second pocket (when the connector 92 connects the connector 30, the strap 52 connects directly to the rear backpack 90) and second end connected directly to the at least one connector to couple the second pocket to the first pocket (fig. 8).
It is noted that “the first pocket adapted to receive a first ballistic panel” and “the second pocket adapted to receive a second ballistic panel” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 45, Roth teaches the at least one connector includes a strap (fig. 8).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030).
Regarding claim 1, Roth teaches a shirt system (fig. 8) for supporting body armor, comprising: 
an inner shirt (fig. 8, para. [0041], the harness 12 is under the jacket of the system 10) comprising a first pocket (fig. 8, front pack 120) located on a front panel of the inner shirt (fig. 8, as the harness is under the jacket, the front pack 120 is sitting on a front panel of the harness 12), the first pocket adapted to receive a first ballistic panel;
an outer shirt (fig. 8, the jacket of the system 10) comprising a second pocket (fig. 8, a rear backpack 90) located on a rear panel of the outer shirt (fig. 8, the rear backpack 90 is sitting on the rear panel of the outer shirt), the second pocket adapted to receive a second ballistic panel;
at least one first connector (fig. 8, strap 124) extending from an upper portion of the first pocket (fig. 8) to an upper portion of the second pocket (fig. 8, when connector 122 connects to connector 50, connector 30 connects to connector 92 of the rear backpack), the at least one first connector having a first end (fig. 8, end of strap 124) connected directly to the first pocket and a second end connected directly to the second pocket (fig. 8, connector 122 connects directly to the rear backpack when the front pack and back pack connect to the harness 12);
at least one second connector (fig. 8, strap 132) extending from a lower portion of the first pocket to a lower portion of the second pocket (fig. 8, para. [0040], clip 130 connects to ring 48 and connector 96 connects to connector 40), the at least one second connector having a first end (fig. 8, end of strap 132) connected directly to the first pocket and a second end (fig. 8, clip 130) connected directly to the second pocket. 
Roth does not clearly teach in fig. 8 at least one first opening formed in the outer shirt for receiving a portion of the at least one first connector; and at least one second opening formed in the outer shirt for receiving a portion of the at least one second connector. 
However, Roth teaches in figs. 6-7, the jacket includes chest slits 78 located to pass the front harness strap 52 therethrough, bottom slits 80 located to pass the bottom straps 42, a rear slit 82 to pass the top harness strap 32 (para. [0038]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the jacket in fig. 8 with chest slits, bottom slits and a rear slit as taught in figs. 6-7 for the benefit of incorporating the harness into the jacket to pass the straps to connect to the front backpack and the rear backpack.
The modified garment Roth teaches the at least one first connector extends directly from the upper portion of the first pocket to the upper portion of the second pocket through the at least one first opening in the outer shirt (fig. 8, para. [0038]) and the at least one second connector extends directly from the lower portion of the first pocket to the lower portion of the second pocket through the at least one second opening in the outer shirt (fig. 8, para. [0038]), 
wherein each of the at least one first connector and the at least one second connector extend from an exterior of the outer shirt, through the respective at least one first opening and the at least one second opening to an interior of the outer shirt (fig. 8, para. [0038]).
It is noted that “the first pocket adapted to receive a first ballistic panel” and “the second pocket adapted to receive a second ballistic panel” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, the modified garment Roth teaches the first pocket (fig. 8, front pack 120) is located on a front side of the front panel of the inner shirt and the second pocket (fig. 8, rear backpack 90) is located on a back side of the rear panel of the outer shirt (fig. 8).
Regarding claim 3, the modified garment Roth teaches one or both of the at least one first connector and the at least one second connector comprises a strap (fig. 8, straps 124,132).
Regarding claim 4, the modified garment Roth teaches the strap is configured to extend over a portion of a wearer, wherein the portion of the wearer is at least one of a shoulder, a torso, or a chest (fig. 8, para. [0041]).
Regarding claim 5, the modified garment Roth teaches one or both of the at least one first connector and the at least one second connector includes a hook-and-pile fastener, a button, a zipper, a strap, an adjustable strap, a tie, or a clip (straps 124, 132 comprising buckles and clips).
Regarding claim 14, the modified garment Roth teaches the outer shirt is selected from a group consisting of a jacket, a vest, a hoodie or a shirt (para. [0013]).
Regarding claim 15, the modified garment Roth teaches the second pocket (fig. 8, rear backpack 90) is attached to the outer shirt at a top portion of the second pocket (fig. 8).

Claims 7-11 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030), as applied to claims 1 and 42 above, and further in view of Coppage (US 5008959).
Regarding claim 7, the modified garment Roth does not teach a first ballistic panel received in the first pocket and a second ballistic panel received in the second pocket. 
However, in the same field of endeavor, Coppage teaches a first ballistic panel (fig. 11, pad 60) received in the first pocket (column 5, lines 21-23) and a second ballistic panel (fig. 12, pad 70) received in the second pocket (column 5, lines 23-25).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with a first ballistic panel and a second ballistic panel as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly people engage in military or law enforcement activities (Coppage, column 1, lines 5-10).
Regarding claim 8, the modified garment Roth-Coppage does not teach at least one of the first ballistic panel and the second ballistic panel comprise a material selected from the group consisting of para-aramid synthetic fiber, ultra-high-molecular-weight polyethylene, and ballistic material.
However, Coppage teaches at least one of the first ballistic panel and the second ballistic panel comprise a material selected from the group consisting of para-aramid synthetic fiber, ultra-high-molecular-weight polyethylene, and ballistic material (column 4, lines 56-65).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with material of a first ballistic panel as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly people engage in military or law enforcement activities (Coppage, column 1, lines 5-10).
Regarding claims 9 and 10, the modified garment Roth does not teach the first pocket comprises a first closing member for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member for securing the second ballistic panel within the second pocket; at least one of the first closing member and the second closing member comprises at least one of a hook-and-pile fastener, a button, a zipper, or a snap.
However, Coppage teaches the first pocket comprises a first closing member (figs. 5-6, column 3, lines 40-44, hook and pile fastening 34,36) for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member (fig. 8, column 3, lines 60-65, hook and pile fastener 44,54) for securing the second ballistic panel within the second pocket.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with closing members adapted to close the pockets as taught by Coppage for the benefit of securing the items inside the pockets.
	Regarding claim 11, the modified garment Roth does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture-wicking material.
	However, Coppage teaches a portion of at least one of the inner shirt and the outer shirt comprises a moisture-wicking material (column 4, lines 20-31). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with the moisture wicking material as taught by Coppage for the benefit of drawing the perspiration through the hydrophobic layer and away from the wearer’s body and the hydrophobic layer remains dry against the wearer presenting a more comfortable inner surface to the garment (Coppage, column 4, lines 27-31).
	Regarding claim 46, Roth does not teach a first ballistic panel received in the first pocket and a second ballistic panel received in the second pocket. 
However, in the same field of endeavor, Coppage teaches a first ballistic panel (fig. 11, pad 60) received in the first pocket (column 5, lines 21-23) and a second ballistic panel (fig. 12, pad 70) received in the second pocket (column 5, lines 23-25).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Roth with a first ballistic panel and a second ballistic panel as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly people engage in military or law enforcement activities (Coppage, column 1, lines 5-10).	
Regarding claim 47, the modified garment Roth-Coppage does not teach at least one of the first ballistic panel and the second ballistic panel comprise a material selected from the group consisting of para-aramid synthetic fiber, ultra-high-molecular-weight polyethylene, and ballistic material.
However, Coppage teaches at least one of the first ballistic panel and the second ballistic panel comprise a material selected from the group consisting of para-aramid synthetic fiber, ultra-high-molecular-weight polyethylene, and ballistic material (column 4, lines 56-65).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with material of a first ballistic panel as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly people engage in military or law enforcement activities (Coppage, column 1, lines 5-10).
Regarding claims 48-49, Roth does not teach the first pocket comprises a first closing member for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member for securing the second ballistic panel within the second pocket; wherein at least one of the first closing member and the second closing member comprises at least one of a hook-and-pike fastener, a button, a zipper, or a snap.
However, Coppage teaches the first pocket comprises a first closing member (figs. 5-6, column 3, lines 40-44, hook and pile fastening 34,36) for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member (fig. 8, column 3, lines 60-65, hook and pile fastener 44,54) for securing the second ballistic panel within the second pocket.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Roth with closing members adapted to close the pockets as taught by Coppage for the benefit of securing the items inside the pockets.

Claims 16,18,20-21,24-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) in view of Coppage (US 5008959).
	Regarding claim 16, Roth teaches a shirt system for supporting body armor, comprising: 
an inner shirt (fig. 8, para. [0041], the harness 12 is under the jacket of the system 10) comprising a first pocket (fig. 8, front pack 120), the first pocket located on a front side of a front panel of the inner shirt (fig. 8, as the harness is under the jacket, the front pack 120 is sitting on a front panel of the harness 12); 
an outer shirt (fig. 8, the jacket of the system 10) comprising a second pocket (fig. 8, a rear backpack 90), the second pocket located on a back side of a rear panel of the outer shirt (fig. 8, the rear backpack 90 is sitting on the rear panel of the outer shirt);
at least one connector (fig. 8, strap 124) attaching the first pocket to the second pocket (fig. 8, when connector 122 connects to connector 50, connector 30 connects to connector 92 of the rear backpack).
Roth does not clearly teach in fig. 8 at least one opening formed in the outer shirt for receiving a portion of the at least one connector.
However, Roth teaches in figs. 6-7, the jacket includes chest slits 78 located to pass the front harness strap 52 therethrough, bottom slits 80 located to pass the bottom straps 42, a rear slit 82 to pass the top harness strap 32 (para. [0038]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the jacket in fig. 8 with chest slits, bottom slits and rear slits as taught in figs. 6-7 for the benefit of incorporating the harness into the jacket to pass the straps to connect to the front backpack and the rear backpack.
The modified garment Roth teaches the at least one first connector extends directly from the first pocket to the second pocket through the at least one first opening in the outer shirt (fig. 8, para. [0038]), 
wherein the at least one connector (fig. 8, strap 124) has a first end connected directly to the first pocket and a second end connected directly to the second pocket (fig. 8, connector 122 connects directly to the rear backpack when the front pack and back pack connect to the harness 12), and
wherein the at least one connector extends from an exterior of the outer shirt, through the at least one first opening to an interior of the outer shirt (fig. 8, para. [0038]).
The modified garment Roth does not teach a first ballistic panel received in the first pocket and a second ballistic panel received in the second pocket.
However, in the same field of endeavor, Coppage teaches a first ballistic panel (fig. 11, pad 60) received in the first pocket (column 5, lines 21-23) and a second ballistic panel (fig. 12, pad 70) received in the second pocket (column 5, lines 23-25).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with a first ballistic panel and a second ballistic panel as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly people engage in military or law enforcement activities (Coppage, column 1, lines 5-10).
Regarding claim 18, the modified garment Roth-Coppage teaches the at least one connector includes at least one of a strap (Roth, fig. 8, strap 124).
Regarding claim 20, the modified garment Roth-Coppage does not teach the first pocket comprises a first closing member for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member for securing the second ballistic panel within the second pocket.
However, Coppage teaches the first pocket comprises a first closing member (figs. 5-6, column 3, lines 40-44, hook and pile fastening 34,36) for securing the first ballistic panel within the first pocket, and the second pocket comprises a second closing member (fig. 8, column 3, lines 60-65, hook and pile fastener 44,54) for securing the second ballistic panel within the second pocket.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with closing members adapted to close the pockets as taught by Coppage for the benefit of securing the items inside the pockets.
Regarding claim 21, the modified garment Roth- Coppage does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture-wicking material.
However, Coppage teaches a portion of at least one of the inner shirt and the outer shirt comprises a moisture-wicking material (column 4, lines 20-31). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with the moisture wicking material as taught by Coppage for the benefit of drawing the perspiration through the hydrophobic layer and away from the wearer’s body and the hydrophobic layer remains dry against the wearer presenting a more comfortable inner surface to the garment (Coppage, column 4, lines 27-31).
Regarding claim 24, Roth teaches a shirt (fig. 8, the outer shirt of the system 10) comprising:
 a front panel (fig. 8);
a rear panel (fig. 8);
a pocket (fig. 8, the rear backpack 90) located on an integral with the rear panel (fig. 8, the rear backpack 90 is formed as a unit with the jacket), the pocket adapted to receive a ballistic panel;
at least one connector (fig. 8, strap 94) coupled to the pocket; and 
a strap (fig. 8, strap 32) attached to the at least one connector and adapted to connect to a second shirt;
wherein the strap is connected directly to the rear panel (fig. 8).
Roth does not clearly teach in fig. 8 an opening in the rear panel for receiving a portion of the strap for attaching the pocket to the second shirt.
However, Roth teaches in fig 7, the jacket includes a rear slit 82 to pass the top harness strap 32 (para. [0038]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the jacket in fig. 8 with a rear slit as taught in fig 7 for the benefit of incorporating the harness into the jacket to pass the straps to connect to the front backpack and the rear backpack.
The modified garment Roth does not teach a closing member adapted to close the pocket.
However, Coppage teaches the pocket comprises a closing member (figs. 5-6, column 3, lines 40-44, hook and pile fastening 34,36) for securing the first ballistic panel within the pocket.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with closing members adapted to close the pockets as taught by Coppage for the benefit of securing the items inside the pockets.
It is noted that “the pocket adapted to receive a ballistic panel” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 25, the modified garment Roth-Coppage teaches the pocket is located on a back side of the rear panel (Roth, fig. 8).
Regarding claim 27, the modified garment Roth- Coppage does not teach a portion of at least one of the inner shirt and the outer shirt comprises a moisture-wicking material.
However, Coppage teaches a portion of at least one of the inner shirt and the outer shirt comprises a moisture-wicking material (column 4, lines 20-31). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with the moisture wicking material as taught by Coppage for the benefit of drawing the perspiration through the hydrophobic layer and away from the wearer’s body and the hydrophobic layer remains dry against the wearer presenting a more comfortable inner surface to the garment (Coppage, column 4, lines 27-31).
Regarding claim 28, the modified garment Roth-Coppage does not teach at least a portion of the rear panel comprises a moisture wicking material. 
Coppage teaches at least a portion of the rear panel comprises a moisture-wicking material (column 4, lines 20-31).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with the moisture wicking material as taught by Coppage for the benefit of drawing the perspiration through the hydrophobic layer and away from the wearer’s body and the hydrophobic layer remains dry against the wearer presenting a more comfortable inner surface to the garment (Coppage, column 4, lines 27-31).
Regarding claim 29, the modified garment Roth-Coppage teaches a first sleeve and a second sleeve, wherein the first sleeve is attached to the front panel and the rear panel in a first underarm area and the second sleeve is attached to the front panel and the rear panel in a second underarm area (Roth, fig. 8).
The modified garment Roth-Coppage does not teach the first underarm area and the second underarm area comprise a moisture wicking material.
However, Coppage teaches the shirt comprises a moisture wicking material (column 4, lines 20-31).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the underarm of the modified garment Roth-Coppage with the moisture wicking material as taught by Coppage for the benefit of drawing the perspiration through the hydrophobic layer and away from the wearer’s body and the hydrophobic layer remains dry against the wearer presenting a more comfortable inner surface to the garment (Coppage, column 4, lines 27-31).
Regarding claim 30, the modified garment Roth-Coppage teaches the shirt is selected from a group consisting of a jacket, a vest, a hoodie or a shirt (Roth, para. [00131]).
Regarding claim 31, the modified garment Roth-Coppage does not teach a ballistic panel received in the pocket.
However, Coppage teaches a ballistic panel (fig. 11, pad 60) received in the pocket (column 5, lines 21-23).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with a ballistic panel as taught by Coppage for the benefit of protecting the torso of a man or woman, particularly people engage in military or law enforcement activities (Coppage, column 1, lines 5-10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030), as applied to claim 1 above, and further in view of Aquino (US 20150059042).
Regarding claim 12, the modified garment Roth does not teach at least one side ballistic panel.
However, in the same field of endeavor, Aquino teaches at least one side ballistic panel (fig. 34, panels 985,986).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with the one side ballistic panel as taught by Aquino for the benefit of providing supplemental protection at side openings of the shirt system (Aquino, para. [0141]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030), as applied to claim 1 above, and further in view of McIntire (US 20150196077).
Regarding claim 13, the modified garment Roth does not teach at least one woven strip attached to at least one of the inner shirt or the outer shirt.
However, in the same field of endeavor, McIntire teaches at least one woven strip (figs. 1B,1C, strip 113) attached to at least one of the inner shirt or the outer shirt (figs. 1B, 1C). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth with the woven strip of McIntire for the benefit of providing securely attachment system for the straps to connect from the front backpack to the rear backpack. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) and Coppage (US 5008959), as applied to claim 16 above, and further in view of Aquino (US 20150059042).
Regarding claim 22, the modified garment Roth-Coppage does not teach at least one side ballistic panel.
However, in the same field of endeavor, Aquino teaches at least one side ballistic panel (fig. 34, panels 985,986).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with the one side ballistic panel as taught by Aquino for the benefit of providing supplemental protection at side openings of the shirt system (Aquino, para. [0141]).

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030) and Coppage (US 5008959), as applied to claims 16 and 24 above, and further in view of McIntire (US 20150196077).
Regarding claim 23, the modified garment Roth-Coppage does not teach at least one woven strip attached to at least one of the inner shirt or the outer shirt.
However, in the same field of endeavor, McIntire teaches at least one woven strip (figs. 1B,1C, strip 113) attached to at least one of the inner shirt or the outer shirt (figs. 1B, 1C). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with the woven strip of McIntire for the benefit of providing securely attachment system for the straps to connect from the front backpack to the rear backpack.
Regarding claim 32, the modified garment Roth-Coppage teaches the strap configured to be threaded between the pocket and the second shirt (Roth, fig. 8).
The modified Roth-Coppage does not teach one woven strip attached to at least one of the front panel or the rear panel. 
However, in the same field of endeavor, McIntire teaches at least one woven strip (figs. 1B,1C, strip 113) attached to the back side of the rear panel of the combination bag/vest (figs. 1B, 1C). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Roth-Coppage with the woven strip of McIntire for the benefit of providing securely attachment system for the straps to connect from the front backpack to the rear backpack.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 20140239030), as applied to claim 42 above, and further in view of Aquino (US 20150059042).
Regarding claim 44, Roth does not teach the first pocket is connected to the inner shirt with one of stitching or adhesion.
	However, Aquino teaches the pocket (fig. 32, carrier shell) and outer garment are integrated in a detachable fashion or permanently integrated into an article of clothing by sewing (para. [0138]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first pocket of the modified garment Roth connected to the inner shirt with one of stitching as taught by Aquino for the benefit of securing and concealing the backpack to the shirt system while allowing both garments to move independently of one another avoiding friction that might inhibit body movement (para. [0138]).

	Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s first arguments that Roth does not teach “an inner shirt comprising a first pocket located on a front panel of the inner shirt” (page 16), claim 1 calls for “a first pocket located on a front panel of the inner shirt” and Roth does teach in fig. 8, the front pack 120 is located on the front panel of the inner shirt (harness 12 is under the jacket) even when the outer jacket is in use.
	In response to the Applicant’s second arguments that Roth does not teach “at least one first connector extending from an upper portion of the first pocket to an upper portion of the second pocket” (page 17), Roth does teach a connector (fig. 8, strap 124 ) extending from an upper portion of the front pack 120 to an upper portion of the rear backpack 90 when connector 122 connects to connector 50, connector 30 connects to connector 92 of the rear backpack.
	In response to the Applicant’ second arguments about the combination of Roth and Coppage in claim 1 (page 18,19), the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to the Applicant’s third arguments that the combination of Roth and Coppage fails to disclose “wherein the at least one first connector extends directly from the upper portion of the first pocket to the upper portion of the second pocket through the at least one first opening in the outer shirt” (page 19, 20), the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the arguments about “direct connection between the first pocket and the second pocket”, Roth does teach the first pocket is connected directly to the second pocket through the harness 12 when connector 122 of front back 120 connects to connector 50, connector 30 connects to connector 92 of the rear backpack.
	In response to the Applicant’s fourth arguments that the combination of Roth and Coppage fails to disclose “at least one second connector extending from a lower portion of the first pocket to a lower portion of the second pocket, the at least one second connector having a first end connected directly to the first pocket and a second end connected directly to the second pocket”, the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. And Roth does teach at least one second connector (fig. 8, strap 132) extending from a lower portion of the first pocket to a lower portion of the second pocket (fig. 8, para. [0040], clip 130 connects to ring 48 and connector 96 connects to connector 40), the at least one second connector having a first end (fig. 8, end of strap 132) connected directly to the first pocket and a second end (fig. 8, clip 130) connected directly to the second pocket.
	In response to the Applicant’s first arguments regarding claim 16 (page 21,22), the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to the Applicant’s second arguments regarding claim 16 (page 22,23), the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to the Applicant’s arguments regarding claim 24 (pages 23-25) that the combination of Roth and Aquino does not teach “a pocket located on and integral with the rear panel”, the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. And Roth does teach in fig. 8, the rear backpack 90 located on the rear panel of the jacket and integral with the rear panel of the jacket as the rear backpack 90 connects directly and becomes a unit with the jacket when at least one connector of the rear backpack 90 connects to at least one connector of the jacket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        	
/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732